Title: The Albany Committee to the Pennsylvania Committee of Safety, 21 August 1775: résumé
From: Albany Committee
To: Pennsylvania Committee of Safety


<Committee chamber, Albany, August 21, 1775: We have received yours of August 10 with a wagonload of powder, which we will forward to Gen. Schuyler at the first opportunity. We have heard of a large quantity of lead at Ticonderoga and Crown Point, but do not know that any has been sent down; we will furnish the General with a copy of your letter so that he may dispatch whatever can be spared. Addressed to Franklin as president of the committee of safety and signed by Abraham Yates, Jr., chairman.>
